DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Amendments to the specification are entered on 1/24/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US Patent No 5,588,447).
Regarding claim 1, Gueret discloses a brush (Fig 1, reference label 1) for applying a cosmetic
product (Abstract, line 1-2), said brush (Fig 1, reference label 1) comprising a brush handle (Fig 1,
reference label 5) be coupled at a first end to a head (Fig 1, reference label 6) and is provided, at a
second end, opposite said first end, with at least one tuft of bristles (Fig 1, reference label 3) for applying
a cosmetic product, wherein said at least one tuft of bristles is shaped asymmetrically with respect to an
axis of said handle (See Annotated Figure A of Fig 14 below where it is disclosed that the shape of the
bristle ends can be symmetrical as disclosed in Fig 12 and 13 or asymmetrical as disclosed in Fig 14. This

be noted that the differences between Fig 2 and 14 is the shaping of the tuft end. The staple element
(10) makes the two tufts in which they are parallel in the inner sides of the tufts of bristles), a side of said at least one tuft of bristles being angled with respect to said axis of said handle more than another side of said at least one tuft of bristles (See Annotated Figure C of Fig. 14 which shows two tufts being presented by Gueret where each tuft has one angled that is angled away from the handle and one side being parallel to the handle and as such would present different angles between the two sides), so that the at least one tuft of bristles results angled toward one side with respect to said axis of said handle (See Annotated Figure C of Fig. 14), said angled arrangement of said at least one tuft of bristles being according to a front plane in which said axis and said at least one tuft of bristles lie (Fig. 14 presents the tufts and axis of the handle are in the same plane). It should be noted that the phrasing “for applying a cosmetic product” in line 1, and “for applying a cosmetic product” in lines 4-5 do not positively require the cosmetic product.


    PNG
    media_image1.png
    736
    607
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    653
    405
    media_image2.png
    Greyscale

Annotated Figure B

    PNG
    media_image3.png
    788
    521
    media_image3.png
    Greyscale

Annotated Figure C
Regarding claim 2, Gueret teaches the claimed invention of claim 1, and further discloses said at
least one tuft of bristles is provided so that the opposite sides of the tuft are angled with respect to the
axis of said handle (Annotated Figure D of Fig 14 presents the opposite sides of the tuft being angle to
the handle axis).

    PNG
    media_image4.png
    883
    632
    media_image4.png
    Greyscale

Annotated Figure D
Regarding claim 4, Gueret teaches the claimed invention of claim 1, and further discloses a pair
of tufts of bristles (Refer to Fig 2-4 where the staple (10) divides the bristles to make two tufts. This can
be applied to the tuft of bristles displayed in Fig 14 as it is built in the same manner where the only
difference is the end shape) at the second end of said handle that is opposite to the first end (Fig 1
shows the tufts of bristles (3) arranged at the end of a handle (5) with said head (6)).
Regarding claim 6, Gueret teaches the claimed invention of claim 1, and further discloses the
facing inner sides of said two tufts of bristles are arranged parallel to the axis of said handle (See
Annotated Figure E of Fig 14 where it can be further visualizing the parallel divide in Fig 2. Again, it should be noted that the differences between Fig 2 and 14 is the shaping of the tuft end. The staple element (10) makes the two tufts in which they are parallel in the inner sides of the tufts of bristles. See Annotated Figure B for a better visual of the two tufts).

    PNG
    media_image5.png
    882
    576
    media_image5.png
    Greyscale

Annotated Figure E
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US Publication No. US 20070110501 A1).
Regarding claim 1, Gueret discloses a brush (Fig 1, reference label 6) for applying a cosmetic
product (Page 1, Par [0002]), said brush (Entirety of Fig 1) comprising a brush handle (Fig 6, reference
label 5) be coupled at a first end to a head (Fig 6, combined reference labels 13 and 16) and is provided,
at a second end, opposite said first end, with at least one tuft of bristles (Fig 6, reference label 8) for

respect to an axis of said handle (Fig 12 shows the tuft being asymmetrical to the axis of the handle
(reference label X) where it is disclosed in Page 4, Par [0083] a different type of handle in for the brush
application), a side of said at least one tuft of bristles being angled with respect to said axis of said handle more than another side of said at least one tuft of bristles (See Annotated Figure F of Fig. 12), so that the at least one tuft of bristles results angled toward one side with respect to said axis of said handle (See Annotated Figure F of Fig. 12), said angled arrangement of said at least one tuft of bristles being according to a front plane in which said axis and said at least one tuft of bristles lie (See Fig. 14 where it is shown what can be considered the frontal plane view of the applicator where the axis and the at least one tuft of bristles lie in). It should be noted that the phrasing “for applying a cosmetic product” in line 1, and “for applying a cosmetic product” in lines 4-5 are not positively required.

    PNG
    media_image6.png
    726
    396
    media_image6.png
    Greyscale

Annotated Figure F
3, Gueret teaches the claimed invention of claim 1, and further teaches the axis
of symmetry of said tuft (Fig 12, reference label Y) is angled (Denoted as reference label α in Fig 12) with
respect to the axis of said handle (Fig 12, reference label X).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gueret (US Publication No. US 20070110501 A1).
Regarding claim 5, Gueret teaches the claimed invention; however, Gueret is silent to the angles formed by the two mutually opposite sides of said at least one tuft of bristles with respect to said axis of the handle differ by a value greater than 3° up to 45°.
Gueret teaches the axis of the tuft to be an angle α or 10° from the axis of the handle (Fig. 12; Page 4, Par. [0083]). It is obvious that the difference between the two opposite ends of the tuft is found to be greater than 3° up to 45° as Fig. 12 denotes α to include the span of approximately the tuft of bristles. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the difference in angles between the opposing sides of the tuft of bristles to be greater than 3° up to 45° to alter the width and product applied on the nail and as such, allow for the desired amount of nail varnish to be applied to the nail.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being anticipated by My Quick American Manicure, An Alternative To A French One! Using Nubar, OPI & Revlon Nail Polish
(https://www.youtube.com/watch?v=78GmGekYOlo) in view of Gueret (US Patent No 5,588,447).
Regarding claim 7, My Quick American Manicure, An Alternative To A French One! Using Nubar,
OPI & Revlon Nail Polish discloses a method for using a brush, the method including the following steps:
Gripping the brush with the right hand in order to apply a cosmetic product to a nail of a finger of a left hand (1:25 – 3:14 and 8:49 – 9:40); and
Rotating the brush through 180° (3:14 – 3:26 and 9:40 – 9:50) and gripping it with the left hand in order to apply the cosmetic product to a nail of a finger of right hand (3:15 – 4:43 and 9:50 – 10:26).
However, My Quick American Manicure, An Alternative To A French One! Using Nubar, OPI & Revlon Nail Polish is silent to the brush of claim 1.
Gueret teaches the brush according to claim 1 (Fig 1, reference label 6 shows the brush entirety;
Fig 12 shows the tuft being asymmetrical; Page 1, Par [0002] describes the usage of the brush for
cosmetic use).
It would have been obvious to one having ordinary skill in the art before the effect filing date to
modify method of using a brush by My Quick American Manicure, An Alternative To A French One! Using
Nubar, OPI & Revlon Nail Polish to use the brush claimed in claim 1 as taught by Gueret in order to use
an asymmetric brush to ergonomically apply nail polish to the nails.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Applicant argues that the tufts of Gueret (US Patent No 5,588,447) are arranged equally angled with respect to an axis of the handle. However, the language of the amendment focuses on comparing the angles between sides for each tuft. It does not claim that the two tufts are found to be angled . 
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Applicant’s argues that the tufts of Gueret (US Publication No. 20070110501 A1) are arranged equally angled with respect to an axis of the handle. However, what applicant has amended focuses on comparing the angles between sides for each tuft. It does not claim that the two tufts are found to be angled differently from one another in respect to the handle axis in claim 1. That argument is found to not be persuasive because Gueret (US Publication No. 20070110501 A1) discloses an applicator brush with one tuft wherein the sides of the tuft is found to be angled away from the handle at different angles (this can be seen in Annotated Figure F). As such, applicant’s argument is found to not be persuasive as Gueret (US Publication No. 20070110501 A1) is found to meet the limitation of amended claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772